 

Exhibit 10.2

  

Protalex, Inc.

131 Columbia Turnpike, Suite 1

Florham Park, New Jersey 07392

 

October 9, 2015

Niobe Ventures, LLC

410 Park Ave

New York, NY 10022

 

Re: Agreement to Convert Outstanding Debt

 

Gentlemen:

 

This will confirm the agreement we have reached with respect to the $13,904,336
of outstanding debt due and owing from Protalex, Inc. (“Protalex”) to Niobe
Ventures, LLC (“Niobe”) as evidenced by promissory notes issued by Protalex to
Niobe (the “Notes”).

 

Simultaneous with the effectiveness of the Company’s Registration Statement on
Form S-1 (SEC File No. 333-206008) with respect to a “Qualified Public
Offering”, Niobe hereby unconditionally agrees to convert the full principal
amount of the Notes into shares of Protalex common stock, par value $.00001 per
share (“Common Stock”), at the price per share that Common Stock is sold to
purchasers in a Qualified Public Offering. Upon such conversion, all of the
rights and obligations under the credit facility agreements, Notes and security
agreements between Protalex and Niobe shall immediately terminate, other than
Niobe’s right to the payment of all accrued and unpaid interest under the Notes
as provided for below.

 

A “Qualified Public Offering” shall mean a public offering of Protalex Common
Stock yielding gross proceeds to Protalex of at least $7 million.

 

Within five business days following the closing of a Qualified Public Offering,
all accrued and unpaid interest on the Notes shall be paid to Niobe in cash.

 

Niobe agrees and acknowledges that the shares of Common Stock to be issued to
Niobe upon conversion of the Notes as contemplated by this letter agreement (the
“Shares”) will be “restricted securities” and that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state securities law and that it is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of such Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Shares in
violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Shares otherwise in compliance with applicable federal and state securities
laws).

 



 

 

  

Upon issuance of the Shares as contemplated by this letter agreement, the Shares
shall be duly authorized, full paid and nonassessable shares of Common Stock.

 

In furtherance of the transactions contemplated by this letter agreement, each
of Protalex and Niobe, at any time or from time to time after the date hereof,
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of the transactions contemplated hereby and to
otherwise carry out the intent of the parties hereto.

 

In the event that a Qualified Offering is not consummated on or before November
30, 2015 as contemplated by the related underwriting agreement, then this letter
agreement and the rights and obligations hereunder shall be null and void, ab
initio.

 

 



  Sincerely,         PROTALEX, INC.                     By: /s/ Kirk Warshaw    
Kirk Warshaw, Chief Financial Officer



 

AGREED TO AND ACCEPTED:

 

NIOBE VENTURES, LLC

 

By:/s/ Arnold P. Kling

Arnold P. Kling, Managing Member

 



 

